[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                August 10, 2005
                               No. 05-10221                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                   Agency Nos. A95-886-842, A95-886-977

OSCAR AUGUSTO ACOSTA,
MARISOL PINA, et al.,

                                                                      Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________
                               (August 10, 2005)



Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

     Oscar Augusto Acosta, on behalf of himself, his wife, Marisol Pina, and his
two children, Rosman Alexis Acosta and Tania Nayibi Acosta, petitions for review

of the Board of Immigration Appeals’ order affirming the immigration judge’s

decision to deny his application for asylum as untimely.1 Mr. Acosta alone

petitions for review of the BIA’s order affirming the IJ’s decision to deny his

petition for withholding of removal and relief under the Convention Against

Torture. We dismiss his petition in part and deny it in part.

                                                 I.

       Acosta is a citizen of Colombia. In 1998, he joined that country’s Liberal

Party in support of his local candidate for the senate, Jorge Munoz Pinzon. Acosta

aided Pinzon’s campaign by transporting the candidate’s campaign workers to

political events on a bus he partially owned. Acosta also helped to set up stages

and pass out fliers at campaign rallies.

       One day, while Acosta was driving a group of passengers unrelated to the

campaign on his bus, he was stopped by a group of five men standing in the road.

The men identified themselves as guerillas with the Revolutionary Armed Forces

of Colombia (FARC). They made Acosta and his passengers get off the bus,

burned it, and then told Acosta that they were upset about his participation in

Pinzon’s campaign and that if they ever saw Acosta in the area again, he and his

       1
         Acosta is the primary applicant for his asylum claim. His wife and children are
derivative applicants, and, therefore, rely on Acosta’s application. For that reason and for
convenience of reference, we will only refer to Acosta with regard to that claim.
                                                 2
family would be in “great danger.”

      Acosta reported the incident to the police and his insurance company, who

reimbursed him for the damage to the bus. He has had no contact with FARC

since. Two months later, on February 11, 1999, Acosta and his family left

Colombia and entered the United States on a six-month non-immigrant visa. He

overstayed the visa and filed an application for asylum, withholding of removal,

and relief under CAT more than three years later in July 2002.

      The Immigration and Naturalization Service charged Acosta with

removability, which he conceded. At the hearing on his application, the IJ found,

after considering Acosta’s testimony and documentary evidence, that Acosta’s

asylum application was filed after the permitted one-year window and that he did

not establish by clear and convincing evidence any of the statutory exceptions to

filing an application late. The IJ also found that Acosta was not entitled to

withholding of removal and relief under CAT because he did not present evidence

of past persecution or torture or a well-founded fear of persecution or torture as

defined by the relevant statutes. The BIA adopted the IJ’s findings as its own.

      Acosta petitions for review of the BIA’s decision. He contends that the BIA

made two errors.

                                          II.

      First, Acosta contends that the BIA erred in deciding that his application was
                                          3
untimely. Acosta argues that he sufficiently demonstrated one or both of the

statutory circumstances that excuse a belated asylum application.

         Assuming, without deciding, that Acosta is right, there is nothing that we

can do. This Court is without jurisdiction to review the BIA’s determination on the

timeliness of an asylum application or on whether an applicant met one of the

statutory circumstances that excuse late filing. See 8 U.S.C. § 1158(a)(3); Fahim

v. U.S. Attorney Gen., 278 F.3d 1216, 1217–18 (11th Cir. 2002). We must,

therefore, dismiss this part of Acosta’s petition for lack of jurisdiction.

                                           III.

         Acosta’s second contention is that the BIA got it wrong on his withholding

of removal and CAT claims because, contrary to the IJ’s finding, he showed that he

had suffered persecution and torture according to the statutory definitions of those

terms.

         Unlike asylum, which the Attorney General may grant under his discretion,

if an applicant meets the statutory requirements for withholding of removal or

relief under CAT he is automatically entitled to stay in the United States. Thus,

Acosta’s withholding of removal and CAT claims are not subject to the one-year

window.

         Those claims, however, fail for the reasons stated by the BIA. Withholding

of removal is appropriate if an applicant’s life or freedom would be threatened in
                                            4
his native country because of his race, religion, nationality, membership in a

particular group, or political opinion. See 8 U.S.C. § 1231(b)(3)(A). The applicant

bears the burden of demonstrating “that it is more likely than not that [h]e will be

persecuted or tortured upon being returned to [his] country.” Sepulveda v. U.S.

Attorney Gen., 401 F.3d 1226, 1232 (11th Cir. 2005). If the alien establishes past

persecution, it is presumed that his life or freedom would be threatened upon his

return. 8 C.F.R. § 208.16(b). “Under this highly deferential standard of review,

the [BIA]’s decision can be reversed only if the evidence compels a reasonable fact

finder to find otherwise.” Sepulveda, 401 F.3d at 1232 (quotation omitted).

      Persecution is an “extreme concept, requiring more than a few isolated

incidents of verbal harassment or intimidation.” Id. at 1231 (quotation marks and

citation omitted). “Threats alone generally do not constitute actual persecution;

only rarely, when they are so immediate and menacing as to cause significant

suffering or harm in themselves, do threats per se qualify as persecution.” Valutev

v. Ashcroft, 354 F.3d 1207, 1210 (10th Cir. 2003). Further, “[t]o qualify as

persecution, a person’s experience must rise above unpleasantness, harassment,

and even basic suffering.” Nelson v. INS, 232 F.3d 258, 263 (1st Cir. 2000).

      The one isolated threat that Acosta points to as evidence in support of his

withholding of removal claim is not persecution as envisioned by the immigration

statutes. The 1998 bus incident was only a threat of violence; no actual harm came
                                           5
to Acosta in the two months he remained in Colombia after the incident. In fact,

Acosta never heard from the FARC guerillas again. This cannot be said to be “so

immediate as to cause significant suffering or harm.”

      Nor has Acosta shown that he will be subject to future prosecution if forced

to return to Colombia. Again, he has not heard from the guerillas since 1998. He

is no longer associated with Pinzon or the Liberal Party. And, Acosta has been out

of the country for six years, which seems like enough time for the memory of his

minimal role in the 1998 senate campaign to have faded from the minds of the

FARC guerillas.

      The same is true with regard to Acosta’s CAT claim. To be entitled to relief

under CAT, the applicant must show that, more likely than not, he was tortured in

the past or will be subject to torture upon return to his native country. Torture is

defined as “an act causing severe physical or mental pain or suffering.” 8 U.S.C. §

208.18(a)(1). Acosta’s version of the 1998 incident, while disturbing, did not

cause him or his family severe physical or mental pain or suffering. Nor, for the

same reasons we stated above, did Acosta demonstrate that he will be subject to

torture when he returns to Colombia.

      Accordingly, we deny his petition for review of the BIA’s order denying his

application for withholding of removal and relief under CAT.

      PETITION DISMISSED IN PART AND DENIED IN PART.
                                           6